March 23, 2007


Mr. Thomas M. Michel
Griffith, Jay, Michel & Moore, L.L.P.
2200 Forest Park Blvd.
Fort Worth, TX 76110

Mr. Richard R. Orsinger
McCurley, Orsinger, McCurley, Nelson & Downing L.L.P.
1616 Tower Life Building
310 South St. Marys Street
San Antonio, TX 78205
Honorable Mark Thomas Price
Judge, 89th District Court
900 Seventh Street, Room 303
Wichita Falls, TX 76301

RE:   Case Number:  06-0669
      Court of Appeals Number:  02-06-00235-CV
      Trial Court Number:  158, 558-B

Style:      IN RE  RICKY DERZAPF

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.  Pursuant to Texas Rule of  Appellate
Procedure 52.8, without  hearing  oral  argument,  the  Court  conditionally
grants the petition for writ of mandamus.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Randall Scott     |
|   |Downing               |
|   |Ms. Stephanie Robinson|
|   |                      |
|   |Mr. Dorsey R. Trapp   |